I dissent from the opinion of the majority. The greater part of appellant's argument is devoted to two assignments of error. The majority opinion deals largely with these two matters. Division III thereof holds there was reversible error in the cross-examination of appellant, as a witness in his own behalf, respecting his improper relations with Mary Fear, his second wife, prior to their marriage. I do not agree with this holding. On direct examination, as a witness for himself, examined by his attorney, appellant had testified with respect to his family: to his marriage to "Mary Fear in March 1940"; their living with his father on the latter's forty-acre pasture farm from their marriage until about January 1, 1942, when she returned to her father's home. In this direct examination, he said: "I have two children, the boy was three August 3d and the girl will be a year old December 18." The trial was had between the 8th and the 25th days, inclusive, of November 1943. It was in that period the appellant was testifying, so the "August 3d" to which he referred was "August 3, 1943." The boy was therefore born on August 3, 1940. The conception of the child was unquestionably prior to his marriage to Mary Fear, in the last of March 1940. Thus all of the information which the appellant insists was erroneously injected into the record by the cross-examination of appellant, as hereinafter set out, was voluntarily disclosed by the appellant on his direct examination. It is true that this family history of appellant was proper preliminary testimony, and it is also true that appellant's testimony respecting the dates of his marriage and the birth of his son had no relevancy to his guilt or innocence of the crime charged in the indictment, but after voluntarily bringing it forth, its further elicitation in the cross-examination complained of was not prejudicial error entitling him to a reversal. It was after this volunteered testimony that the following record was made on cross-examination:
"Q. Well you had had some improper relations with Mary Fear before you and she were married, had you not? [Defendant objects as incompetent, irrelevant, and immaterial, not *Page 522 
cross-examination. Objection sustained. State excepts.] Q. You told the officers since you were arrested that you had had some improper relations with Mary Fear before you and she were married, did you not? [Defendant objects as incompetent, irrelevant and immaterial, objects to the question as being improper conduct, been ruled upon. Objection overruled. Defendant excepts.] A. That is right."
Thereafter in the cross-examination, without objection, appellant testified: "Our first baby was born August 3, 1940." It has been suggested that appellant was not required to object, since his objection above noted was overruled. If, as a matter of argument, this be conceded, it nevertheless was not erroneously prejudicial. The answer was merely a repetition of his testimony on direct examination. It was not error when first given and its repetition cannot, in reason, be said to have been prejudicial error. Concerning these two questions and answers the majority opinion states: "We hold that both questions were improper and highly prejudicial, calling for irrelevant evidence; not proper cross-examination; and that the court abused its discretion in permitting them."
Everything that the questions called for and the answers made known was fully and definitely disclosed to the jury by appellant's answers to questions directed to him on his direct examination by his own attorney, and thereafter reaffirmed by him on cross-examination, without objection, respecting the matter of interrogation and answer in his direct examination. If it be conceded that the matter inquired about in the questions objected to was irrelevant, and if it be conceded, arguendo, that it was not proper cross-examination — which objection was not made to the second question — yet, under the record made, there was no prejudicial error for which a reversal should be granted.
Division IV of the majority opinion holds that the testimony of certain peace officers as to appellant's admissions to them, after his arrest, of his illicit relations with nineteen-year-old Eva Garrels, her resultant pregnancy, and their procurement of its termination by abortion was prejudicial error. I disagree with this decision of the majority. *Page 523 
The majority opinion states:
"If true, the statements of appellant showed the commission of two independent crimes months before the death of the father. How possibly could there arise any inference that, because appellant debauched Eva Garrels at least seven months before, and procured an abortion to relieve her from pregnancy, he therefore killed his father? If relevant at all, it must be because, having committed adultery, followed by an abortion, he then became possessed of a motive which but for those things did not exist, which might prompt him to desire to murder his father."
From the above-stated quotation it is fairly inferable that the majority opinion misconceives the theory of the State in offering the testimony of which appellant complains. The testimony was offered for but one purpose and that was to establish a motive on the part of the appellant to murder his father. And that motive was that he desired to marry Eva Garrels, became engaged to marry her, and made plans to that end; and the care, condition, and existence of his father was an obstacle in the way of consummating the marriage. The testimony of their going together steadily from August 7, 1942, until his arrest on July 30, 1943, of his courting her, of her spending much time at the Knox home, doing work there for which she refused to accept any money as compensation, of her spending many nights there with the appellant and having sexual intercourse with him, of their knowledge in December 1942 of her pregnancy and their plan to procure an abortion, of its accomplishment at an undisclosed later date and the payment of the expense thereof by appellant, of appellant's giving to her money, dresses, furniture, dishes, silverware, jewelry, a riding horse with saddle and bridle, of his expressed liking for her and intention to marry her, of his neglect of and disregard for his wife and children, of the engagement of marriage to Eva Garrels, of their being together and sleeping together either at the Garrels home or the Knox home every night, including that of July 20th, the last night for Walter Knox, the night of his death, and every night thereafter until the appellant's arrest: all these *Page 524 
facts and numerous others are but convincing items of evidence establishing to a moral certainty the single fact of the planned marriage of these two people — the motive which prompted the removal by murder of his father as an obstacle and a burdensome inconvenience in their future way of life.
The fact that this evidence indicated him to have been an adulterer and the procurer of an abortion did not render the evidence inadmissible. If evidence is material and relevant to any issue or is otherwise admissible, the fact that it tends to establish the accused's guilt of a crime other than the one for which he is on trial furnishes no ground for its rejection. This has been the holding of this court and of courts generally. Perhaps our latest decision is State v. Dunne, 234 Iowa 1185,1195, 15 N.W.2d 296, 301, 302, wherein the court said:
"While it is said to be the general rule that evidence is not receivable of a crime not charged in the indictment, there are well-recognized exceptions to the rule. Evidence of another offense is admissible where it is so related to the offense charged that proof of the former tends to establish the latter * * * Evidence otherwise competent to prove some fact material to the crime charged is not inadmissible because it tends to prove defendant guilty of another crime."
Among the supporting authorities cited therein, and others so holding, are: State v. Vance, 119 Iowa 685, 686, 94 N.W. 204; State v. Grimm, 221 Iowa 652, 266 N.W. 19; 20 Am. Jur. 289, section 310; 22 C.J.S. 1089, section 683; annotation 3 A.L.R. 1540; State v. Wallack, 193 Iowa 941, 942, 188 N.W. 131; State v. O'Connell, 144 Iowa 559, 561, 123 N.W. 201; State v. Wrand,108 Iowa 73, 76, 78 N.W. 788; State v. Wheelock, 218 Iowa 178, 184,254 N.W. 313; State v. Campbell, 213 Iowa 677, 683, 684,239 N.W. 715; State v. Burzette, 208 Iowa 818, 824, 825, 222 N.W. 394; State v. Friend, 210 Iowa 980, 990, 991, 230 N.W. 425; State v. McCutchan, 219 Iowa 1029, 1046, 1047, 259 N.W. 23.
One of the exceptions to the above-noted general rule, which it is proper to establish by evidence of other offenses committed by the accused, involves the matter of motive. This *Page 525 
court has so stated in State v. Vance, State v. Grimm, State v. McCutchan, all supra, and in State v. Porter, 229 Iowa 882, 885,294 N.W. 898, and State v. Crabbe, 200 Iowa 317, 319,204 N.W. 272.
Included within these recognized exceptions, in addition to the issue of the motive for the crime, are the intent to commit the crime, knowledge, absence of mistake or accident, a plan or scheme embracing the commission of two or more crimes so similar or related that proof of one or more tends to prove the crime charged, identity of the person charged, or where the matters are closely interwoven in a related transaction.
If the testimony is relevant, the fact that it discloses other misconduct or criminality on the part of the accused has never been recognized or implied as a bar to its admissibility. As said by Wigmore in his great work on Evidence, Third Ed., Vol. I, 713, section 216:
"On the contrary, no fallacy has been more frequently or more distinctly struck at by denial, by argument, by explanation, on the part of the Courts. It has been rebuffed, rebuked, repudiated, discredited, denounced, so often that it ought by this time to have been abandoned forever. That it does still crop up again from time to time is apparently due in part to the inherent difficulty of distinguishing between conduct as showing character and conduct as showing other things; but also to the failure to appreciate that the rejection of past misconduct by the character-rule is never due simply to the incidental circumstance that it is misconduct, but to the fact that it is offered to show character and that herein consists its impropriety. If there is any other material or evidentialproposition, for which it is relevant, and if it is offered forthat purpose, it is receivable, and its quality as misconduct orcrime does not stand in the way. The persistency of the fallacy, and its lack of foundation in law, make it worth while to exhibit fully, from the utterances of the judges, their constant repudiation of the notion that the criminality of conduct offered for some relevant purpose is an obstacle to its reception." (Italics ours.)
An able opinion, often cited and quoted on this question, *Page 526 
is State v. Lapage, 57 N.H. 245, 287, 24 Am. Rep. 69, 73, which states:
"These questions in regard to the relevancy of particular items of testimony always depend upon the peculiar circumstances of the case, and must be solved by the application of sound judgment and common sense. * * * There is a great mass of cases so similar in their circumstances, and which have occurred so often, that they may be taken as evidence of the application of the common-sense and cultivated reason of a great many individuals, and so come to have the force and authority of established law.
"I think we may assume, in the outset, that it is not the quality of an action, as good or bad, as unlawful or lawful, as criminal or otherwise, which is to determine its relevancy. I take it to be generally true, that any act of the prisoner may be put in evidence against him, provided it has any logical and legal tendency to prove any matter which is in issue between him and the state, notwithstanding it might have an indirect bearing, which in strictness it ought not to have, upon some other matter in issue. * * * But I think the general rule is, that no testimony which has a legitimate bearing upon any point in issue can be excluded."
As said in People v. Wood, 3 Parker Cr. Rep. 681, 684:
"The proper inquiry, when the circumstance is offered, is, does it fairly tend to raise an inference in favor of the existence of the fact proposed to be proved? If it does, it is admissible, whether such fact or circumstance be innocent or criminal in its character. It does not lie with the prisoner to object that the fact proposed as a circumstance is so heinous in its nature, and so prejudicial to his character, that it shall not be used as evidence against him if it bears upon the fact in issue. The atrocity of the act cannot be used as a shield under such circumstances, or as a bar to its legitimate use by the prosecution. If it could, many criminals might escape just and merited punishment solely by means of their hardened and depraved natures." *Page 527 
Speaking to this point for the Illinois Supreme Court, in People v. Spaulding, 309 Ill. 292, 304, 141 N.E. 196, 201, Judge Thompson said:
"That evidence offered proves or tends to prove an offense other than the one with which the defendant is charged is never a valid objection to its admissibility. When such evidence is offered the same considerations with respect to its admissibility arise as upon the offer of any other evidence. The question is, Is the evidence relevant? Does it tend to prove any fact material to the issue involved?" See, also, People v. Rappaport, 364 Ill. 238,4 N.E.2d 106, 109.
The majority opinion states:
"This evidence came out in appellee's case in chief. At that point the character of the appellant was not in issue. The evidence did not come out `incidentally,' such as in some connection with some other matter, but came out directly and was not in response to any claim made by appellant."
It was the right and duty of the State to offer this testimony in its case in chief. It was not required to bring it in "incidentally," or indirectly, or to await a "go" sign from the appellant. In the prosecution of a criminal action, proof of motive, though not an essential element or ingredient of the crime charged (State v. Kneeskern, 203 Iowa 929, 943, 944,210 N.W. 465; State v. Meyer, 180 Iowa 210, 219, 220, 163 N.W. 244; State v. Whitbeck, 145 Iowa 29, 43, 123 N.W. 982; State v. Quan Sue, 191 Iowa 144, 155, 174, 179 N.W. 972; State v. Saling,177 Iowa 552, 561, 159 N.W. 255) is always relevant, and competent to be shown. It is a well-settled principle in every court. We said in State v. Campbell, 213 Iowa 677, 683, 684, 239 N.W. 715, 719:
"The testimony of Dickerson, which was admitted by the court, has an important bearing as evidentiary facts upon the motive of the defendant, Campbell, and for that reason was clearly admissible. It is always competent to prove a motive for thecommission of a crime, and evidence relative thereto is admissible as having more or less weight according to the other *Page 528 
proved facts and circumstances, with which it is related." (Italics ours.)
See, also, People v. Mihalko, 306 Mich. 356, 10 N.W.2d 914; Commonwealth v. Goldenberg, 315 Mass. 26, 51 N.E.2d 762; Commonwealth v. De Petro, 350 Pa. 567, 39 A.2d 838; McDonald v. State, 241 Ala. 172, 1 So.2d 658; State v. Hudson, 218 N.C. 219,10 S.E.2d 730; West Digests, Criminal Law, Key No. 342; I Wigmore on Evidence, Third Ed., 558, section 118.
Motive is especially important where the prosecution must rely upon circumstantial evidence. State v. Gaines, 144 Wn. 446,258 P. 508, 511; People v. Harris, 136 N.Y. 423, 33 N.E. 65, 74; State v. Reding, 52 Idaho 260, 265, 13 P.2d 253, 254; (In the last-cited case, the court said: "In a case like the one at bar, where the evidence is all circumstantial, motive becomes a matter of most earnest inquiry. [Citing authorities.] In such circumstances the state may advance any motive within the range of human experience and reasonable probability." (Citing authorities); 1 Wharton, Criminal Evidence, Eleventh Ed., 288, section 246; O'Brien v. Commonwealth, 89 Ky. 354, 12 S.W. 471,473, 11 Ky. L. Rep. 534.
This testimony was a part of the State's main case. It was offered only for the purpose of showing the appellant's motive. It was not offered to show his bad character, nor to show the commission of two other crimes, nor that because of their commission he was of such evil nature that he would be more likely to murder his father. Since it was admissible on the issue of motive, the fact that it also reflected upon his character did not make it inadmissible. Neither was it necessary that the State should withhold the testimony until the appellant had put his good character in issue or become a witness. This is the thought in the quotation from Wigmore, above noted. In State v. Rowley,197 Iowa 977, 980, 981, 195 N.W. 881, the defendant was indicted and convicted for the crime of attempting to procure the miscarriage of a woman. The State in its case in chief put on testimony of her admission that she was in the business of producing abortions and offered direct proof of other abortions performed by her. The court held the evidence of other crimes was proper to show her intent in the case on trial. The *Page 529 
opinion quoted from People v. Hobbs, 297 Ill. 399, 410,130 N.E. 779, 783, wherein the court said:
"In its case in chief the State must prove all of the elements of the crime, including the intent, and need not wait to learn the character of the defense that is to be made by the defendant."
In People v. Everhardt, 104 N.Y. 591, 595, 11 N.E. 62, 64, evidence was admitted that the accused, who was charged with uttering a forged check, had uttered other forged checks on other occasions. The court held:
"In this there was no error. The defendant by his plea of not guilty had put in issue everything which it was incumbent upon the people to prove. They had no direct or positive evidence that he personally forged the check which he uttered, and it was open for him to show that at the time he uttered it he had no knowledge that it was forged, and was therefore innocent of crime; and for the purpose of showing the prisoner's guilty knowledge in such cases it has always been held competent to prove other forgeries. [Citing cases.] Such proof is not received for the purpose of showing other crimes than that charged in the indictment, but for the purpose of showing the guilty knowledge and intent which are elements of the crime charged, and it can be considered by the jury only for that purpose. Although the evidence of Gaylord, corroborated as it was, as to the guilty knowledge of the defendant, was quite clear and convincing, yet the people were not bound to rest upon a prima facie case, but had the right to confirm that evidence by the proof as to the uttering of other forged checks."
So in the case before us, it was the right and the duty of the State to prove the motive of the appellant by such evidence as was available to it. In its opening statement it no doubt disclosed to the jury and to the appellant its purpose to show the appellant's intention to marry Eva Garrels, and that the father was an obstacle to that marriage. If the appellant could show that he had no intention of such marriage — this was proper for him to do, by any evidence, direct or circumstantial, available to him — he could have thereby struck the foundation from under *Page 530 
the motive asserted by the State. The State knew this but it did not know just what evidence the appellant would offer. It therefore rightly and properly offered every item of evidence respecting the conduct and relations of appellant and this woman which together tended to establish their intention to marry.
In State v. Burzette, supra, 208 Iowa 818, 824, 825,222 N.W. 394, 397, speaking through Justice Evans, the court said:
"The contention is that this evidence served no material function in the case, and that its only effect was to permit the State to prove the commission of another crime. The evidence wasnot offered for the purpose of proving another crime. If the facts proved had a material bearing upon the issues in the case, they were admissible in evidence; and this would be true regardless of whether they constituted a crime or not." (Italics ours.)
The quotation is repeated in State v. Friend, 210 Iowa 980,991, 230 N.W. 425.
The majority opinion states that this testimony had the effect of injecting into the case, by insinuation and suggestion, collateral and irrelevant matters, moving the jury to consider incidents of appellant's past life, years removed from the time of the crime charged. The testimony was properly admitted and if it placed some burden upon him it was fairly incident to the trial. He made no attempt to disprove any evidence offered by the State to sustain its contention of the intended marriage. The appellant was not taken by unfair surprise. His whole past life was not raked over by the prosecution, as has been done in trials in Continental Europe. He had been married twice and most of the facts concerning both of these relationships were volunteered by himself. His relations with Miss Garrels covered less than a year before the death of his father. He was not unfairly prosecuted. As said by Wigmore, Vol. II, Evidence, Third Ed., 205, 206, section 305:
"Evidence tending to show, not the defendant's entire career, but his specific knowledge, motive, design, and the other immediate matters leading up to and succeeding the crime, is of a class always to be anticipated and is in each given instance *Page 531 
rarely a surprise; moreover, the kernel of the objection of unfair surprise, namely, the impossibility of exposing fabricated evidence, is wanting where the evidence deals with matters so closely connected with a crime as design, motive, and the like."
The majority opinion sets out various definitions of the term "motive," as given by the courts and other authorities. Simply stated, as used in criminal law, it is the cause, reason, or emotion that prompted and impelled the commission of the crime charged. Crimes are ordinarily not committed without a motive. Since they are usually committed in stealth and secrecy, the discovery and proof of the motive is often difficult and sometimes impossible. But whatever the moving cause may be, the fact of its existence must be shown by such relevant evidence as is available. For these reasons the courts have permitted a wide range of examination by the prosecution in developing circumstances tending to establish the moving cause. See O'Brien v. Commonwealth, supra, 89 Ky. 354, 12 S.W. 471, 473, 11 Ky.L. Rep. 534; State v. Simpson, 109 Mont. 198, 95 P.2d 761; Commonwealth v. Mercier, 257 Mass. 353, 153 N.E. 834, 838; State v. Massey, 32 N.M. 500, 258 P. 1009; Sauer v. State, 166 Miss. 507,140 So. 225; Walters v. State, 156 Md. 240, 144 A. 252, 253; People v. Jones, 293 Mich. 409, 292 N.W. 350, 352; Sullivan v. State, 171 Ark. 768, 286 S.W. 939, 941, 942; State v. Reed,53 Kan. 767, 37 P. 174, 42 Am. St. Rep. 322; II Wigmore on Evidence, Third Ed., 328, section 389; 13 R.C.L. 910, section 214; 22 C.J.S. 933-935, section 614.
The appellant, as a witness, never admitted that he intended to marry Eva Garrels, but the record as a whole clearly shows this was the intention. The motive varies as individuals vary. What would be inadequate with one might be all-powerful with another, depending upon his temperament, his tendencies, and the surrounding circumstances. Ordinarily an existing marriage and the children of that marriage would be a restraint upon a husband's active plans for wooing and winning another bride. Ordinarily the obligation and the heavy burden of caring for a helpless father would also be a deterrent. But it was not so in this case. The facts, which the jury could have found to be established under the record, are therefore important in *Page 532 
the proper determination of the questioned rulings of the trial court.
Appellant's father, sixty-nine years old, had a stroke, completely paralyzing the left side of his body, early in 1935. He sent for appellant, who came from California, about March 1935, bringing with him June, a seventeen-year-old girl, whom he voluntarily testified he had eloped with and married. During 1935, and until April 1936, the father was cared for in a hospital and in the homes of relatives and friends, aided by some attendance from appellant. He and his bride lived in the small home on a forty-acre tract of the father until the latter months of 1935, when June left appellant and returned to California. Appellant's father never lived in their home. The record discloses nothing further than this about this woman. In April 1936 appellant's father was brought to this farm. When he was stricken he had $1,400 in cash, and a mortgage for $2,000, which the mortgagor paid him by check on April 8, 1936. There was little tillable land on the forty. Appellant worked on the place during 1936. In 1937 he secured a "pickup" truck and began doing outside work, trading in livestock, which work he increased during the years he remained on the farm until it was his chief business. His second wife, from March 1940 to January 1942, stayed intermittently on the farm and at her parents' home in town until the latter date, when she and the children took up their permanent home with her parents. There is much evidence that appellant neglected his father on the farm: his person, clothes, bedding, and surroundings were filthy with bodily discharges; his beard and hair were not cared for; witnesses calling upon him found him thirsting for water. The sheriff called upon appellant in 1937 at the farm and told him that he did so because of complaints made as to his mistreatment of his father. On August 7, 1942, he met Eva Garrels. They were together and in each other's company steadily thereafter. At this time she learned that appellant had a wife and family. Their illicit relations began rather promptly. She became pregnant. Appellant learned of it in December 1942 and they decided that an abortion should be performed. Later — and the time does not appear in the record — the abortion was *Page 533 
procured in Ottumwa and appellant paid $50 for the expense of the operation. In November 1942, appellant secured a four-room house about a half block from the stockyards in Sigourney, into which he moved his father. His father's room was the northeast one. Eva was at the house to welcome them and to cook their first meal there. She returned from her operation in Ottumwa to this home to abort and to convalesce. The only other bedroom in the house was that of appellant in the northwest corner. She worked occasionally in the home until in April 1943. Between that time and November 1942 she had stayed at the home about thirty times. She was there July 4 and 5, 1943. The house was always kept locked when the father was there alone. The back door was padlocked on the outside and the front door and another door were locked from the inside. When she and appellant left the house, "Lots of times he would tell me to lock this door and I couldn't." It was the padlocked kitchen door that she had difficulty in locking. She and appellant would leave the house usually to go to her home or to Ottumwa, "Just for the evening." She and appellant became engaged about March 1943. He bought her a watch for Christmas 1942. He bought her an engagement ring in Ottumwa for $284.46. On January 30, 1943, appellant's father executed a deed conveying the forty-acre farm to appellant. The recited consideration was $1 and love and affection. He sold the farm to one Graham for $2,000. The deed was recorded April 7, 1943. On April 17, 1943, from the sale proceeds he purchased at a local bank $1,500 of traveler's checks. In addition to the diamond ring he bought Miss Garrels a wristwatch, clothes, furniture, a set of dishes, a set of silver, a riding horse, saddle and bridle, and other things. He gave her a book of ten traveler's checks for $10 each. She had seven of them when appellant was arrested. Some of the checks he put in his bank account and checked out. In the pocket of his car when arrested he had thirteen traveler's checks each for $20. These were for their wedding trip when his wife should die. He told the undertaker about ten days before his father's death that his wife could not last much longer and that he wanted him to prepare her for burial. When he came to the undertaker's parlor in the very early hours of July 22, *Page 534 
1943, just following his father's death he said to the undertaker: "It's Dad instead of Mary." He then asked the undertaker if he would not make him a better price since he was buying two caskets. Appellant told a number of different and conflicting accounts of what took place at the home the day and night of his father's death, which I will not discuss. The undertaker and the examining doctors at the two autopsies found the lips, mouth, throat, esophagus, and upper stomach of the deceased burned to a chalky white with a caustic poison, of the same kind as found in a can container in the house, which was in the bedroom and had been sometimes used to disinfect the toilet bucket. It was the theory of the State that appellant had given it to him under the pretense that it was milk, or had rendered him partly unconscious by blows and forced him to swallow it. He had numerous antemortem bruises on his body, concerning which a doctor said: "It is highly impossible that any fall out of bed could give rise to such a multitude of injuries and in such different places." He died in the early evening, and appellant, not wishing anyone to see the body in its foul, filthy, and uncared for condition, spent the night until 1 o'clock a.m. washing the body, cutting the beard and hair, burning the clothing, bedding, and refuse, and making some attempt to scrub the floor. The room of the old gentleman was at all times putrid with stench. A brother complained to the authorities two or three months before the death. There was evidence that the landlord had told appellant he must vacate in thirty days because of the conditions there and the frequent presence of the Garrels girl. The appellant spent the night of July 20, 1943, with this girl. When he left the undertaker at about 4:30 a.m. of July 22, 1943, after his father's death, he went at once to the Garrels home, knocked on Eva's door and told her of his father's death, went to bed there and slept soundly until he was called to breakfast. He slept at her home every night thereafter until July 30, 1943, except the night of July 28th, when both of them stayed all night at the Knox home. She cleaned all the rooms except that of the father at this time. He was arrested at the Garrels home on July 30, 1943.
Appellant had said he and the girl were going to get *Page 535 
married and take a wedding trip just as soon as his wife died. Just what, if any, plans appellant had about caring for the father while he was absent on the wedding trip does not appear, although he had tried to place him in the county home a few weeks previous to his death.
The relations of appellant and this woman were such and were so interrelated with the father and his present and future care that the jury were entitled to know what took place between appellant and her. I think it was for the jury to say whether Walter Knox was not a factor — and a disturbing factor — in the plans of appellant and her, and whether or not those plans and the relations which existed between them and their past conduct were not a motivating influence in bringing about his death.
The court in its instructions limited the consideration of the conduct of these two to the issue of motive. We must keep in mind that jurors are ordinarily persons of judgment, with knowledge of human nature and human conduct, and not easily diverted from the true issues to be determined by them. The jury convicted appellant of murder in the first degree, and not of procuring abortion or of adultery. It is hardly reasonable to say that they were influenced improperly by the testimony complained of. They were entitled to hear all facts having a probable tendency to throw light on the issue before them. A trial court should have considerable discretion in the admission of such evidence. The crime was a horrible one. The evidence was largely circumstantial but it amply supported the verdict of the jury.
The record shows the appellant to be a person with little conception of moral or natural obligations. He was brutal in his everyday neglect and abuse of his helpless father. He left him to flounder about twenty-four hours of the day in his own excrement, in clothes and in a bed and a room that were filthy. He left him alone, locked in for days and nights. A bucket under the seat of a chair with a hole in it beside the bed was the toilet. Appellant let the bucket become full before emptying it. The old man's uncut hair and beard, his body, clothes, and bed were besmeared with the discharges of his body. Appellant's second wife, the Fear girl, would not stay and went home. The Garrels woman had worked in the house for a time. She refused *Page 536 
to accept any pay for her work. They wished to get married. It is very probable that she insisted that she would not care for the old man. She became pregnant prematurely for their plans. Appellant's wife was still alive and the old man was in the way. They could not marry yet. The abortion seemed necessary. When it seemed certain the wife would shortly die, the old man was still in the way. She had no more moral scruples than he. He had no regard or care for his wife or children. He lavished his father's money on the Garrels woman, but none on his wife or children, so far as the record shows. Neither had the slightest regard nor feeling for the father. She knew the filth in which he lived. She never attempted to care for him or even wash his face while she was the mistress of appellant, and of course she had no intention of doing so or caring for him when she became the wife. Appellant knew this. She had been at the Knox home repeatedly, worked there, and left him in his filth. Appellant testified that when he died: "his father needed a shave, needed a hair cut and needed washing. That he had not cleaned him up since he had moved fromthe farm. He was filthy and dirty." He had taken everything the old man had: the $1,400 cash, the $2,000 mortgage had been collected, the forty-acre farm — all of which his father had when the son came to take care of him — were dissipated, except a few hundred dollars of traveler's checks for the wedding trip. It is argued that he could have left the old man and gone away with the woman. He knew this would not look so well to the community. In addition to his natural and legal obligation to care for him, he had taken his property and had him housed in a rented shack. The owner of it, his cousin, objected to having the old man live in such a filthy condition in so public a place. He objected to the appellant's relations with the Garrels woman there. He insisted on the house being vacated. The old man interfered with the plans of Carl and Eva. They could not desert him, and they did not want him. He was in their way and had to be removed.
It is clear under the record that an impelling motive for his murder was the relations and plans of this couple. Evidence of their entire relationship and conduct was material and *Page 537 
proper. The old man's mouth was not burned with hot soup, nor with heat from an oil stove in mid-July while he slept with his mouth open, as appellant suggested to the undertaker. Nor was it someone else, as he suggested, who had a key and "who must have slipped in and did it." No one other than the appellant had any motive for the killing, and one of these motives was to marry Eva Garrels and live with her without the burden of his father's care. The record warranted the jury in so finding.
When a peace officer upbraided him for his relations with the Garrels girl, when his wife was on her deathbed from an incurable cancer, he brazenly remarked "that he had no regrets — that he never loved her and they never got along." Instead, he was irked at the slow approach of death. He was arranging her obsequies before the Grim Reaper was ready. Impatient to be off with the old and on with the new.
And yet the majority of my brothers on the court say, as a matter of law, that the relations, conduct, and plans of the appellant and this woman, from August 7, 1942, to July 30, 1943, including the abortion and adultery — relations which drove him still further away from his wife and children — were not proper for the jury to hear in determining whether they were a moving cause in the killing of his neglected, abused, helpless, bedridden father, referred to by him, according to witnesses, as the "old son of a bitch who was always hollering." I cannot go along with them.
Both the father and the wife of appellant stood in the way of his marriage with Eva Garrels. It was without regret to him that death was soon to remove his wife as an obstacle. She died just three weeks after his father's death. The majority opinion concedes that had appellant murdered his wife his adulterous relations with his paramour and the procurement of the abortion would be admissible on the matter of motive. The majority opinion states:
"Had Carl been accused of the murder of his wife, Mary, such evidence we think might show motive. His wife would stand as an obstacle to his marrying Eva. Nothing of the kind would be true of his father." *Page 538 
I think no one would seriously urge that the testimony would not be admissible to show motive in such case. See State v. Flory, 198 Iowa 75, 80, 81, 199 N.W. 303, and cases cited. What reason does the majority opinion give for saying it is not admissible in this case? It says his father was not an obstacle. The majority seriously trespass upon the rights and duties of the jury in so holding as a matter of law. Under the record in this case it was for the jury to say by its verdict whether or not it was a fact that the father did stand in the way of the early marriage of the appellant and this woman. If the intended marriage was the motive for removing the obstacle, the evidence tending to establish that fact would, of course, be relevant, regardless of who was the obstacle to be removed. If the evidence complained of was admissible, as conceded by the majority, were his wife the victim, because she was in the way of his marriage, then it should also be conceded that it was admissible in this trial, because there was ample support for a finding by the jury that he also stood in the way of the marriage, in the mind of appellant.
The murder was not because he wished only to be rid of the care of his father. He had neglected, but tolerated, that obligation for years. But this woman had not come into his life until the August previous, and there would not be any of his father's money left for the wedding trip if they waited until nature took its course.
If a baby had been born because of the adulterous intercourse of these parties, evidence of that fact would have been admissible to show their relations — that is, whether their marriage was contemplated. If that is true, certainly evidence of abortion to unlawfully remove the issue of that intercourse would also be admissible.
While there is no such concession in the majority opinion, it has been mentioned in our discussions that, while appellant's infatuation for this woman, his gifts to her, their courtship, their engagement to marry, their contemplated honeymoon trip, and all conduct between them ordinarily and conventionally incident to courtship and contemplated marriage would be admissible, his sexual relations with her, the pregnancy and the *Page 539 
abortion, would not be admissible. I, of course, fully agree that all of the matters noted above which comport with proper conduct between a man and a woman contemplating marriage should be admitted to prove that is their intention. But when improper relations and indiscretions take place, as they too often do, a court should not say, as a matter of law, that they have no reasonable tendency to prove that the parties contemplated marriage. It was for the jury to say whether the appellant and this woman had adulterous relations and it was for the jury to say whether such relations were relevant and of probative value in determining whether it was their intention to marry. He bought clothes and jewelry for her, and a riding horse for her pleasure. He bought furniture, dishes, and silverware for their future home. No one would seriously contend that such conduct was not indicative of their purpose to marry. He no doubt showed his love for her by caresses and bodily contacts needless to here detail. Are we going to say that a jury may be told of the conventional caresses, but nothing of the caresses that create, even when they are inseparable parts of their premarital relationship? Just where in the amorous approach and contact is the line of evidential admissibility to be drawn? It may be fairly assumed that he had no evil purpose toward Miss Garrels in his relations with her, and that what he did when he discovered her pregnancy was what he thought the best thing to do under the circumstances, for himself and for her. At that time he probably did not know how long his wife would live, or when a lawful marriage with Miss Garrels could be had. If her pregnancy became known, or a child was born to her as an unwed mother, it would be an inerasable blot against his wife-to-be. He spent $50 for an operation which he thought was for her benefit. If he had spent $50 for dental work for her or for glasses to correct her vision, these two expenditures most certainly could have been shown as relevant evidence tending to prove that they contemplated marriage. They would have been expenditures very beneficial to her, such as any man might wish to make for the woman who was to be his wife. For the same reason it was proper for the jury in this case to consider the testimony concerning *Page 540 
the abortion, in connection with all other evidence of the relations of the appellant and this woman, in determining whether appellant desired her for his wife and contemplated marrying her. If his proper relations with her — his courtship, gifts, etc., evidencing his contemplated marriage — were admissible for their bearing upon the issue of his desire to remove his father as an obstacle to the marriage, then his sexual relations and the resulting abortion were also admissible for the same purpose. His open and adulterous cohabitation with this woman, his criminal participation in the procuring of her miscarriage, his brazen disrespect and disregard for his wife and children, as well as his gifts to Miss Garrels and the lavishing upon her of money belonging to his father and needed for his proper care, all show the extent and the intensity of his mad infatuation for this woman. Each and all of these items of evidence were relevant and properly tended to show whether this infatuation and desire for her were an adequate motive for the crime charged. They were all parts of a single picture and the jury was entitled to see it without deletion.
In People v. Harris, supra, 136 N.Y. 423, 451, 33 N.E. 65, 75, the defendant was charged with murdering his wife by poison. He had secretly married her about a year previous to her death, to overcome her scruples against improper sexual relations. During that time he, a medical student, had told others of performing an abortion upon her. The next time he did not succeed and her uncle, a doctor, removed a dead foetus from her. Her mother then learned of the marriage and insisted upon a public marriage, but he put off doing so. He had secretly married two other girls. He then gave his victim four capsules, supposedly containing quinine, for her headaches. One of them he emptied and filled with morphine. It caused her death. The court permitted evidence of these abortions, and also of an incident of his sexual relations with another girl, and of his proposition to her that she marry some rich old man and that they would then put him out of the way with a pill and get his money. In holding both the testimony as to the abortions and also of the latter incident proper, the court, in speaking of the latter, said: *Page 541 
"But such testimony was relevant upon the question of motive. * * * If this conversation, so overheard by the witness, furnished any clue to the existence of motives, we cannot assume, nor say, that it was meaningless, or immaterial. The weight and importance to be attached to it were for the jury to consider, in the light of all the circumstances. It did tend to prove that the defendant's feelings towards his mistress were not transient, or ephemeral, in their nature, but that they were sufficiently intense to give rise to a desire that their relations should be made durable. * * * I think these considerations are sufficient to show the relevancy of the evidence, as characterizing the exceptional nature and intensity of the adulterous relation, and, in that respect, bearing upon the existence of motives to get rid of his wife. * * * That the accused has suffered from the unconscious influence upon opinion of the record of a bad life is not to be assumed as against jurors, who have sworn to convict upon evidence only which establishes the guilt of the accused."
So in the case before us, the appellant's relations with Eva Garrels, including his criminal conduct, were relevant not only as to what was the motive but its extreme intensity, and its sufficiency to overcome the natural repugnance to destroying his father.
Believing that the appellant had a fair and impartial trial, free from any reversible error, I would affirm the judgment.
OLIVER and GARFIELD, JJ., join in this dissent.